UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4781


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC BRANCH, a/k/a Cream,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00339-D-1)


Submitted: April 24, 2020                                         Decided: April 29, 2020


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Branch seeks to appeal his conviction and sentence. In criminal cases, the

defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to 30 days to file a notice of

appeal. Fed. R. App. P. 4(b)(4). Because the appeal period in a criminal case is not a

jurisdictional provision, but rather a claim-processing rule, United States v. Urutyan, 564

F.3d 679, 685 (4th Cir. 2009), we generally decline to dismiss an untimely criminal appeal

absent a motion from the Government, United States v. Oliver, 878 F.3d 120, 129 (4th Cir.

2017). However, when adjudicating an untimely criminal appeal “would significantly

implicate the efficiency and integrity of the judicial process,” id. at 127, we may exercise

our inherent authority to dismiss the appeal sua sponte, id. at 128-29.

       The district court entered judgment on June 2, 2014. Branch filed the notice of

appeal on October 16, 2019. Because Branch failed to file a timely notice of appeal or to

obtain an extension of the appeal period, the appeal is untimely. Although the Government

has not invoked the appeal’s untimeliness, we conclude that this appeal presents one of the

circumstances that warrants sua sponte dismissal, see id., and we therefore dismiss the

appeal as untimely.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED



                                             2